TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 27, 2017



                                      NO. 03-17-00224-CR


                                Herman Lee Kindred, Appellant

                                               v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.